Title: [Diary entry: 3 July 1788]
From: Washington, George
To: 

Thursday 3d. Thermometer at 68 in the morning—82 at Noon. And 72 at Night. Clear and quite calm in the morning. In the Afternoon the wind sprung up & blew tolerably fresh from the So. Et. About 4 Oclock a cloud arose to the Westward & approached in the Winds eye & began to rain very moderately, and continued to do so in the same manner for ¾ of an hour, without Wind. Rid to all the Plantations. At the Ferry—two Cradlers began to cut Wheat in No. 1 on Stoney hill but it being rather green, in places, it was thought best to let it lay a day before binding. The People therefore went into and wed the Corn which was in the low part of the field—2 Plows and harrows at Work as usual there. At French’s—three plows, and two harrows were at Work—one of the double harrows going before the Plows (over the Newly planted Potatoes) and the small (triangular one following after them). Will (the Overseer) and 4 of his own Women—Delia being taken from Spinng.—Davy from the Mill and Sinah and Lilly from the House were employed in taking up the Wheat and Rye that was cut down on Tuesday last. At Dogue Run. Two plows and a Harrow were at work in the Corn. All the other hands, with Mima from the House, were engaged in securing the Rye that was cut yesterday. The Dutchman & Simms were cutting the cape Wheat, and other Wheat in the little field by French’s—Seven Cradlers were at work cutting Rye in field No. 6 by Colo. Masons—viz.—Isaac, Cooper Tom, Ben, Adam, Jack, Paschal & Abram—which they began pretty early this Morning after finishing that in fd. No. 4. At Muddy hole—5 Cradlers—viz.—Mink Will, Cowper Jack, Tom Nokes Charles and Gabriel (newly put to it) were cutting Rye. All the other hands with Virgin from the House, were securing it. In the Neck—Two plows and a harrow were yet preparing part of field No. 8 for Buck Wheat; that part of this field which had been sown with Pease had come up very well. Two plows and the little harrow were in the Corn field—And 1 plow was in the hilled

Pease. The other two were stopped that the drivers might assist in the harvest field. Began with Seven Cradlers—viz.—James, Tom Davis, Boatswain, Sambo, Smith George, Essex & Ned to cut Rye. All the other hands were securing it after them.